Citation Nr: 0916773	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-03 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability to include thoracic pain and residuals of 
fractures of the thoracic spine.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

J. Horrigan 
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1954 to November 1957 and from March 1959 to December 
1960.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2003 of a Department 
of Veteran's Affairs (VA) Regional Office (RO).

In August 2006, the Veteran appeared at a hearing before a 
Veterans Law Judge, who is no longer at the Board.  A 
transcript of the hearing is in the record.  In February 
2008, the Veteran waived the right to have another Board 
hearing.

In August 2006, the Board remanded the claim for further 
development.  In a decision in April 2008, the Board denied 
the claim of service connection for a thoracic spine 
disability to include thoracic pain and residuals of 
fractures of the thoracic spine.

The Veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
December 2008 in an order, the Court granted a joint motion 
for remand and vacated the Board's decision and remanded the 
case for compliance with instructions in the joint motion. 

Pursuant to 38 C.F.R. § 20.900(c), this appeal has been 
advanced on the Board's docket. 

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  




REMAND

In the joint motion, the parties, the Secretary of VA and 
then counsel for the Veteran, agreed that the report of the 
VA examination in May 2007, relied on by the Board, in 
deciding the claim, was inadequate because VA failed to 
ensure that an additional CT scan of the thoracic spine was 
obtained as recommended by the VA examiner.

To ensure compliance with the Court's order, the case is 
REMANDED for the following action:

1. Obtain the report of a repeat bone 
scan of the thoracic spine, which was 
done at the Houston VA Medical Center in 
May 2007 or thereafter. 

If there is no record of a repeat bone 
scan of the thoracic, afford the bone 
scan of the thoracic spine. 

2. In either event, after obtaining the 
report of the bone scan, afford the 
Veteran a VA neurological examination to 
determine whether it is as likely as not 
(a 50 percent probability or greater) 
that any current neurological findings, 
including the findings on the most recent 
repeat bone scan of the thoracic spine, 
are related to the in-service pinched-
nerve sensation in the area of the left 
scapula for which no neurological disease 
was found. 

In formulating the opinion, the 
examiner is asked to review the 
Veteran's file, including the 
evidence of a post-service injury of 
the thoracic spine, compression 
fractures of several vertebrae, 
sustained in a fall of 40 to 50 feet 
at work in August 1967, and the 
reports of VA neurological 
examinations in January 2007 and in 
May 2007. 

The examiner is asked to consider 
that the term "at least as likely as 
not" does not mean "within the realm 
of possibility, rather it means that 
the weight of the medical evidence 
both for and against the conclusion 
is so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
causation.

3. After the above development is 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish 
the Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
George E. Guido Jr.  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b).


